DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “calculate a command span of a received command; perform a look-up command for data located in each extent at a condensed logical block address state table for the command, wherein the condensed logical block address state table describes a logical to physical table, wherein the condensed logical block address state table tracks logical block address state information ahead of the logical to physical table, and wherein the logical block address state information is mapped or unmapped; at least one of transmitting data and displaying data related to the command found in the condensed logical block address state table; determine if the command span overlaps a next extent of the condensed logical block address state table; and perform another lookup for the condensed logical block address state table when the command span overlaps the next extent.” 
calculate a command span length for a command received; perform a look-up command for data located in a first extent of a condensed logical block address state table for the command, wherein the condensed logical block address state table describes a logical to physical table, wherein the condensed logical block address state table tracks logical block address state information ahead of the logical to physical Docket No: WESD/0245USC01 (WDA-3807-a-US) 29table, and wherein the logical block address state information is mapped or unmapped; determine if the calculated command span length overlaps the first extent; and set a new extent value equal to fully mapped.”
Claim 17 recites the following limitations:
“a condensed logical block address state table that describes a logical to physical table, wherein the condensed logical block address state table tracks logical block address state information ahead of the logical to physical table, and wherein the logical block address state information is mapped or unmapped, wherein the controller is configured to: determine if a command span or a received command overlaps a next extent of the condensed logical block address state table; and perform another lookup for the condensed logical block address state table when the command span overlaps the next extent.”
Claim 21 recites the following limitations:
“wherein the controller includes a condensed logical block address state table that describes a logical to physical table, wherein the condensed logical block address state table tracks logical block address state information ahead of the logical to physical table, and wherein the logical block address state information is mapped or unmapped, wherein the controller is configured to: receive a command to query logical block address mapping status; perform extent value lookup in the condensed logical block address table for requested logical block address ranges in the received command; determine which extent values are mapped and unmapped; and return results to a host device.”
Claim 22 recites the following limitations:
“wherein the controller includes a condensed logical block address state table that describes a logical to physical table, wherein the condensed logical block address state table tracks logical block address state information ahead of the logical to physical table, and wherein the logical block address state information is mapped or unmapped, wherein the controller is configured to: Docket No: WESD/0245USC01 (WDA-3807-a-US) 32update an extent value; and update percent mapped statistics based upon the update of the extent value.

The prior art of record Huang et al (U.S. 2017/0329716) teaches employing a table to indicate whether a logical address is mapped or unmapped. Lin et al (U.S. 8,667,229) teaches determine whether a logical address range overlaps with other ranges, and selects a command in a command queue accordingly.
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations in claims 1, 9, 17, 21, 22 as cited above. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 9, 17, 21, 22 either in the prior art or existing case law. Claims 2-8, 10-16, 18-20 are considered allowable due to their respective dependencies.



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KHOA D DOAN/            Primary Examiner, Art Unit 2133